                                                                                  Case 2:20-cv-01641-JAD-VCF Document 18
                                                                                                                      16 Filed 03/11/21
                                                                                                                               03/03/21 Page 1 of 2



                                                                              1   Kevin L. Hernandez, Esq.
                                                                                  Nevada Bar No. 12594
                                                                              2   LAW OFFICE OF KEVIN L.
                                                                                  HERNANDEZ
                                                                              3   8872 S. Eastern Avenue, Suite 270
                                                                                  Las Vegas, Nevada 89123
                                                                              4   T: (702) 563-4450
                                                                                  F: (702) 552-0408
                                                                              5   kevin@kevinhernandezlaw.com
                                                                                  Attorney for Plaintiff
                                                                              6

                                                                              7                                  UNITED STATES DISTRICT COURT

                                                                              8                                         DISTRICT OF NEVADA

                                                                              9   KIARA C. RABB-BRUMFIELD, an individual;                   Case No.: 2:20-cv-01641-JAD-VCF
                                                                             10                                        Plaintiff;
                                                                                        v.
                                                                             11
Law Office of Kevin L. Hernandez




                                                                                  SUN LOAN COMPANY NEVADA, INC., a
                                                                             12   foreign corporation; ONE NEVADA CREDIT                      STIPULATION AND ORDER FOR
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                  UNION, a domestic nonprofit cooperative                       DISMISSAL OF DEFENDANT
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13   corporation; EQUIFAX INFORMATION                           ONE NEVADA CREDIT UNION WITH
                                                                                  SERVICES, LLC, a foreign limited-liability
                                           Las Vegas, Nevada 89123




                                                                                                                                                       PREJUDICE
                                                                             14   company; EXPERIAN INFORMATION
                                                                                  SOLUTIONS, INC., a foreign corporation;
                                                                             15                                                                         ECF No. 16
                                                                                                                    Defendants.
                                                                             16

                                                                             17              Plaintiff, Kiara C. Rabb-Brumfield (“Plaintiff”), and Defendant, One Nevada Credit Union

                                                                             18   (“ONCU”) (the “Parties”) have resolved all claims, disputes, and differences between the Parties.

                                                                             19              Therefore, the Parties, by and through their respective attorneys of record, and subject to

                                                                             20   the Court’s approval, respectfully request dismissal of the above-captioned matter with prejudice

                                                                             21   ///

                                                                             22   ///

                                                                             23   ///

                                                                             24   ///

                                                                             25   ///

                                                                             26   ///

                                                                             27   ///

                                                                             28   ///

                                                                                                                                    Page 1 of 2
                                                                                  Case 2:20-cv-01641-JAD-VCF Document 18
                                                                                                                      16 Filed 03/11/21
                                                                                                                               03/03/21 Page 2 of 2



                                                                              1   under FRCP 41(a) as to ONCU, with Plaintiff and ONCU bearing their own attorneys’ fees and

                                                                              2   costs incurred in this action.

                                                                              3   Respectfully Submitted.

                                                                              4
                                                                                   Dated: March 3, 2021                         Dated: March 3, 2021
                                                                              5
                                                                                   LAW OFFICE OF                                SANTORO WHITMIRE
                                                                              6    KEVIN L. HERNANDEZ
                                                                                                                                /s/ James E. Whitmire
                                                                              7    /s/ Kevin L. Hernandez                       James E. Whitmire, Esq.
                                                                                   Kevin L. Hernandez, Esq.                     Nevada Bar No. 6533
                                                                              8    Nevada Bar No. 12594                         10100 W. Charleston Blvd., Suite 250
                                                                                   8872 S. Eastern Avenue, Suite 270            Las Vegas, NV 89135
                                                                              9    Las Vegas, Nevada 89123                      jwhitmire@santoronevada.com
                                                                                   kevin@kevinhernandezlaw.com                  Attorney for Defendant One Nevada
                                                                             10    Attorney for Plaintiff                       Credit Union
                                                                             11
Law Office of Kevin L. Hernandez




                                                                             12    Dated: March 3, 2021
                                   TEL: (702) 563-4450 FAX: (702) 552-0408
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13    NAYLOR & BRASTER
                                           Las Vegas, Nevada 89123




                                                                             14    /s/ Andrew J. Sharples
                                                                                   Jennifer L. Braster, Esq.
                                                                             15    Nevada Bar No. 9982
                                                                                   Andrew J. Sharples, Esq.
                                                                             16    Nevada Bar No. 12866                         IT IS SO ORDERED:
                                                                                   1050 Indigo Drive, Suite 200
                                                                             17    Las Vegas, NV 89145
                                                                                   jbraster@nblawnv.com                         ____________________________________
                                                                             18    asharples@nblawnv.com                        UNITED STATES DISTRICT JUDGE
                                                                                   areams@nblawnv.com
                                                                             19    Attorneys for Defendant Experian
                                                                                   Information Solutions, Inc.                  DATED: ____________________________
                                                                             20

                                                                             21
                                                                                                                        ORDER
                                                                             22
                                                                                       Based on the parties' stipulation [ECF No. 16] and good cause appearing, IT IS
                                                                             23   HEREBY ORDERED that the claims against Defendant One Nevada Credit Union are
                                                                             24   DISMISSED with prejudice, each side to bear its own fees and costs.

                                                                             25                                                   _________________________________
                                                                                                                                  U.S. District Judge Jennifer A. Dorsey
                                                                             26                                                   Dated: March 11, 2021
                                                                             27

                                                                             28

                                                                                                                          Page 2 of 2
